DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group I, Claims 1-2, 4-7, 9-14, 16-19, 21, 23-28, and 30, without traverse. Claims 3, 8, 15, 20, 22, 29 and 31 are cancelled by applicant.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9-12, 16-19, 21, 24-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (“Multilevel hierarchy in bi-material lattices with high specific stiffness and unbounded thermal expansion” Acta Materialia, 134, pp 155-166, 2017), (hereinafter, Xu-I).

RE Claim 1, Xu-I discloses a dual-material “bi-material-based metal material with thermal expansion tunability. Xu-I discloses a metamaterial [page 165, right-hand column] having a programmed thermal expansion when exposed to a temperature condition bi-material building blocks [abstract, page 156 left-hand column], each of the bi-material building blocks including one or more first material elements and two or more second material elements “tetrahedron structure”, the first material elements having a first coefficient of thermal expansion (CTE) and the second material elements having a second CTE, the first CTE being greater than the second CTE, referring to FIG. 2, the bi-material building blocks having a topology each having two or more vertices formed at junctions between said first material elements and said second material elements, referring to FIGS. 1 and 2, one of the first material elements interconnecting and extending between two of the second material elements at said vertices of the topology, referring to FIG. 2, said one of the first material elements having the first CTE deforming substantially long a longitudinal axis thereof to cause the bi-material building blocks to be stretch-dominated when deforming in response to temperature changes [page 158, left-hand column], and wherein the bi-material building blocks and the unit cells are inter-engaged and tessellated to provide the lattice structure with the programmed thermal expansion “tunable thermal expansion” when exposed to the temperature condition [abstract].
RE Claim 2, Xu-I discloses a metamaterial, wherein the bi-material building blocks have a triangular, diamond or tetrahedron [pages 156, left-hand column, 2nd paragraph and right-hand column section 2.1] shaped topology formed by said first material elements and said second material elements, referring to FIGS. 1 and 2.
RE Claim 4, Xu-I discloses a metamaterial, wherein the lattice is two-dimensional and the topology of the bi-material building blocks includes a diamond shaped topology referring to FIGS. 1 and 2 [page 156, section 2.1], and said one of the first material elements extends transversely through the diamond shaped topology to interconnect two minor vertices thereof, referring to FIG. 1.
RE Claim 5, Xu-I discloses a metamaterial, wherein the lattice is three-dimensional and the topology of the bi-material building blocks includes a tetrahedron shaped topology [pages 156, left-hand column, 2nd paragraph].  
RE Claim 6, Xu-I discloses a metamaterial, wherein said one of the first material elements forms at least one edge of the tetrahedron shaped topology [page 159, section 2.2, 3rd paragraph].
RE Claim 9, Xu-I discloses a metamaterial, wherein the lattice is two- dimensional and the topology of the bi-material building blocks includes a diamond shaped topology, each of the diamond shaped bi-material building blocks is composed of five rods, at least one of the five rods being made of the first material elements having the first CTE and the remaining rods being made of the second material elements having the second CTE that is lower than the first CTE.
RE Claim 10, Xu-I discloses a metamaterial, wherein an internal angle defined between said at least one of the five rods made of the first material elements and at least one adjacent of the remaining rods made of the second material elements defined at a vertex therebetween is between 55 and 65 degrees, referring to FIG. 4.
RE Claim 11, Xu-I discloses a metamaterial, wherein only one of the five rods is made of the first material element having the first CTE, referring to FIG. 1.
RE Claim 12, Xu-I discloses a metamaterial, wherein each of the five rods is pivotably connected at ends thereof to adjacent ends of two of the remaining rods, referring to FIG. 1.
RE Claim 16, Xu-I discloses a metamaterial, wherein each of the bi-material building blocks includes only one of the first material elements having the first CTE, a remainder of the topology of the bi-material building blocks formed by the second material elements having the second CTE, referring to FIG. 1.
RE Claim 17, Xu-I discloses a metamaterial, wherein the lattice structure is a hierarchical lattice having between one and three orders of hierarchy, referring to FIG. 2 [pages 162, 1st paragraph left-hand column, experimental validation section 3rd paragraph , page 159 and right-hand column of page 158].
RE Claim 18, Xu-I discloses a metamaterial, wherein the hierarchical lattice is a hybrid- type hierarchical lattice, the unit cells of the hybrid-type hierarchical lattice including two or more different unit cell topologies [page 159, left hand column, 3rd paragraph].
RE Claim 19, Xu-I discloses a metamaterial, wherein the hybrid-type hierarchical lattice has a skew angle of between 55 and 65 degrees, referring to FIG. 4 [page 159, right-hand column, last paragraph].
RE Claim 21, Xu-I discloses a metamaterial, wherein the hierarchical lattice is a fractal- like hierarchical lattice, with self-repeating ones of the unit cells and/or the building blocks forming a replication motif of the fractal-like hierarchical lattice [page 159, left-hand column, last paragraph and entire right-hand column].
RE Claim 24, Xu-I discloses a metamaterial, wherein the five rods include four diagonal rods connected to one another at their extremities to form the diamond shaped topology, each of the four diagonal bars having said first CTE, and a transverse rod extending between extremities thereof and interconnecting two vertices of the diamond formed by the four diagonal rods by, each extremity connected to opposed connections of the four diagonal rods, the transverse rod having the second CTE that is less than the first CTE, referring to FIG. 1.  
RE Claim 25, Xu-I discloses a metamaterial, wherein a ratio of the first CTE to the second CTE is between 0.1 and 10, referring to FIG. 6. It the examiner position that the claimed ratios are disclosed in FIG. 6C, where it ca be deduced from the graph at various set temperatures,
RE Claim 26, Xu-I discloses a metamaterial, wherein a difference in CTE between the first CTE and the second CTE is between 10 x 10°6/°C and 60 x 10°6/°C, referring to FIGS. 6a and 6C.
RE Claim 27, Xu-I discloses a metamaterial, wherein a range of CTE (ACTE), defined between a lowest CTE value of the lattice structure and a CTE of a solid material having lower thermal expansion, is between 100 x 10°6/°C and 550 x 10°/°C, referring to FIGS. 6a and 6c.
RE Claim 28, Xu-I discloses a metamaterial, wherein a specific stiffness of the lattice structure, defined as the elastic modulus per mass density thereof, is between 0.00001 and 0.1, referring to FIG. 8a. 
RE Claim 30, Xu-I discloses a metamaterial, wherein the first material elements are formed of one of aluminum and alloys thereof and polytetrafluoroethylene (PTFE), .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 7, 13, 14 and 23 is/are rejected under 35 U.S.C. 103 as being un-patentable over Xu et al. (“Multilevel hierarchy in bi-material lattices with high specific stiffness and unbounded thermal expansion” Acta Materialia, 134, pp 155-166, 2017), (hereinafter, Xu-I), in view of Xu et al. (“Structurally Efficient Three-Dimensional Metamaterials with Controllable Thermal Expansion” Nature: Scientific Reports, pp 1-8, Oct. 10th 2016), (hereinafter, Xu-II).

RE Claim 7, Xu-I does not explicitly disclose a metamaterial, wherein the first material elements and the second material elements forming the bi-material building blocks are rods that are interconnected at opposed ends thereof to form said topology, 
However, in the same filed of endeavor, Xu-II disclose a metamaterial with 3-D tetrahedron structure, wherein first material elements and the second material elements forming the bi-material building blocks are rods that are interconnected at opposed ends thereof to form said topology, and the opposed ends of each of the rods are pivotably interconnected at the vertices of the topology, referring to FIG. 1a. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to sue the structure of the unit cell of Xu-II for Xu-I topological structure as well-known unit cell in order to achieve wide range of CTE tunability. 
RE Claim 13, Xu-I discloses a metamaterial with tetrahedron shaped bi-material building blocks.
Xu-I does not disclose the details of the tetrahedron shaped bi-material building blocks.
However, Xu-II does not explicitly disclose a metamaterial, wherein each of the tetrahedron shaped bi-material building blocks is composed of six rods connected together to define the tetrahedron shaped bi-material building block having four faces, at least one of the six rods being made of the first material elements having the first CTE and the remaining rods being made of the second material elements having the second CTE that is lower than the first CTE, referring to FIG. 1a.
RE Claim 14, Xu-I does not explicitly disclose a metamaterial, wherein only one of the six rods is made of the first material element having the first CTE, and each of the 
However, Xu-II discloses a metamaterial, wherein only one of the six rods is made of the first material element having the first CTE, and each of the six rods is pivotably connected at ends thereof to adjacent ends of two of the remaining rods, referring to FIG. 1b.  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to sue the structure of the unit cell of Xu-II for Xu-I topological structure as well-known unit cell in order to achieve wide range of CTE tunability. 
RE Claim 23, Xu-I does not explicitly disclose a metamaterial, wherein each of the four faces of the tetrahedron shaped bi-material building block is defined by three of the six rods, and wherein an orientation of each of the four faces defining a local direction of CTE tunability.
However, Xu-II discloses a metamaterial, wherein each of the four faces of the tetrahedron shaped bi-material building block is defined by three of the six rods, and wherein an orientation of each of the four faces defining a local direction of CTE tunability, referring to FIG. 1a.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to sue the structure of the unit cell of Xu-II for Xu-I topological structure as well-known unit cell in order to achieve wide range of CTE tunability. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898